Citation Nr: 1203895	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  08-12 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right eye blepharitis with history of sties.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a dental disability, including for purpose of VA outpatient treatment.

3. Entitlement to service connection for right eye blepharitis with history of sties.

4. Entitlement to service connection for a dental disability, including for purpose of VA outpatient treatment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The Veteran served on active duty from July 1978 to July 1981, and from January to March 1991. He also had other periods of service in a reserve component.          

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, denying petitions to reopen right eye and dental disabilities.  

Regarding the petition to reopen service connection for a dental disability,            the Board has characterized this issue as including seeking eligibility for VA outpatient treatment. See Mays v. Brown, 5 Vet. App. 302, 305 (1993) (a claim for service connection for a dental disorder for compensation purposes must also be considered a claim for VA outpatient dental treatment).

The Veteran initially had requested a Central Office hearing in connection with the appeal. However, without good cause he failed to show for a July 2010 hearing, and has not requested a rescheduled hearing. Hence, the consideration of this case will proceed accordingly.  

The Board considered this case in November 2010, in which it remanded the Veteran's petitions to reopen for issuance of proper notice under the Veterans Claims Assistance Act (VCAA). The Board's decision also resulted in the disposition of reopening of a claim for service connection for a low back disability, along with the denial of service connection for a low back disability (on the merits), left hip disability, sinusitis, chronic pharyngitis, left eye disability, tinnitus and sciatic nerve disability. These matters hence require no further appellate action. Meanwhile, the remaining petitions to reopen have since been returned to             the Board.

Presently, the Board finds reconsideration of both right eye and dental disability service connection claims warranted, upon receipt of new pertinent service records. However, the issues of service connection on their respective merits are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part. 


FINDINGS OF FACT

1. Through an October 1984 rating decision, the RO denied the Veteran's original claim for service connection for a right eye condition with loss of vision. He did not commence an appeal of that decision.

2. By a January 2003 rating decision, also unappealed, the RO denied the claim for service connection for a right eye condition on the merits, but again denied the claim. 

3. An April 1991 unappealed RO rating decision denied service connection for a dental disability. 

4. Since issuance of the aforementioned April 1991 and January 2003 rating decisions, additional evidence has been received in the form of new service treatment records which by law mandates reconsideration of the denied claims on their respective merits. 




CONCLUSIONS OF LAW

1. The January 2003 RO rating decision which denied the Veteran's petition to reopen service connection for a right eye condition is final. 38 U.S.C.A.          § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 20.200, 20.201 (2011).

2. The April 1991 RO rating decision which denied service connection for a dental disability is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 20.200, 20.201 (2011).

3. New evidence has been received which warrants the reconsideration of                 the Veteran's previously denied claims regarding a right eye disability and a dental disability. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(c) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)       must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U. S. Court of Appeals for Veterans Claims (Court) established additional criteria as to the content of the notice to be provided in connection with a petition to reopen, requiring that VA provide a claim-specific and comprehensive definition of "new and material" evidence.

Regarding the Veteran's petitions to reopen service connection for a right eye disability, and a dental disability, the Board will deem these claims to warrant reconsideration on the merits under 38 C.F.R. § 3.156(c), given the receipt of additional pertinent service treatment records. The Board is then remanding the underlying claims on the merits for additional evidentiary development. Hence,        a conclusive determination as to whether the VCAA duty to notify and assist was satisfied is not required at this juncture, and may be deferred pending future readjudication of the claims for service connection on its merits. While the Veteran clearly received VCAA notice concerning his petitions to reopen, the Board points out only that any notice deficiency was harmless error. See Bernard v. Brown, 4 Vet. App. 384 (1993). See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. Cir. 2007). 

Background and Analysis

Through an October 1984 rating decision, the RO denied the Veteran's original claim for service connection for a right eye condition. The decisional rationale was that a post-service evaluation showed normal vision in the right eye. Hence, the denial was based on absence of a current disability. However, the RO further observed that at that time, no service records were available from the Veteran's active duty. It was noted that in the event that service records became available,       the claim would be reconsidered. The Veteran did not file an appeal of this decision, and hence it became final and binding on the merits. See U.S.C.A. § 7105;                  38 C.F.R. §§ 3.104(a), 20.200, 20.201.

Upon further consideration of this claim de novo (on the merits) in a January 2003 decision, the RO indicated the receipt of service treatment records (STRs) in December 2002, but still found that the claim could not be granted. The underlying rationale in this decision was that there was no pattern of chronic eye disease established during military service, such that there was reasonable indication of a chronic right eye condition with a causal nexus to service. The Veteran again        did not appeal therefrom. 

Regarding the claimed right eye disability, under applicable law the Board must consider the evidence of record since the January 2003 rating decision, as this constituted the last final denial of the claim for service connection. See Juarez v. Peake, 21 Vet. App. 537, 542 (2008) (in adjudicating a petition to reopen consideration must be provided to evidence received since the last final rating decision on a claim, whether a denial of the original claim or a petition to reopen).

Meanwhile, as to the claimed condition of a dental disability, an April 1991 RO rating decision had denied service connection for that condition as well, providing as its rationale only that there was no indication of precipitating dental trauma from service. Essentially, this decision found that there was no basis to award outpatient treatment eligibility for any dental disability, including having a dental condition causally linked to service through incident of dental trauma. The Veteran did not appeal, and the decision became final.

When a claim to reopen is presented under section 5108, VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

For purposes of the present appeal, new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156. For the purpose of establishing whether new and material evidence has been submitted,         the credibility of the evidence, although not its weight, is to be presumed.        Justus v. Principi, 3 Vet. App. 510, 513 (1992). See also Evans v. Brown,                    9 Vet. App. 273, 283 (1996).

As to additional pertinent law governing the Veteran's petitions to reopen, however, the Board is aware that there is indication of additional service records received in February 2006, and again in March 2007, and that in some instances the receipt of new service department records will permit VA to reconsider a previously denied claim, without requirement that the claimant first present "new and material" evidence. See 38 C.F.R. § 3.156(c). 

Under 38 C.F.R. § 3.156(c)(1), at any time after VA issues a decision on a claim    if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement of initial presentation of "new and material" evidence. Such records include, but            are not limited to additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records.

Moreover, 38 C.F.R. § 3.156(c)(3) provides that an award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.

In conjunction with this case, in February 2006 additional service records were associated with the Veteran's claims file comprised of the contents of his official service personnel file. 

The Board finds more directly relevant to the issues presently before it that subsequently in March 2007 the Veteran's service treatment records for the time period from 1978 to 1981, his first period of active duty service, were received.  These newly obtained STRs included both clinical treatment records, and outpatient dental records. Previously, those STRs on file had only consisted of reserve unit records from 1982 onwards, and while covering a time period of nearly two decades, had omitted any pertinent records from 1978 to 1981. With this new relevant evidence on hand, particularly those records which focus upon treatment for various right eye symptoms and conditions, and dental treatment, the Board is satisfied that there is a sufficient basis under provisions of 38 C.F.R. § 3.156(c) to reconsider the Veteran's claims on the their respective merits. 

As provided further below, with regard to the underlying claims for service connection for right eye and dental disabilities on the merits, additional development of the evidence is being requested before a decision may be issued, and hence the claims are being remanded prior to readjudication. 


ORDER

The claim of entitlement to service connection for right eye blepharitis with history of sties is to be reconsidered on the merits.

The claim of entitlement to service connection for a dental disability, including for purpose of VA outpatient treatment, is to be reconsidered on the merits.











REMAND

Having determined that reconsideration of the claim for service connection for a right eye disability is warranted, the Board now remands that claim for specified development. The Board deems necessary a new VA Compensation and Pension examination to determine the etiology of the Veteran's current right eye conditions. See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

The service treatment history contains references to instances of treatment for right eye problems, including mention of conjunctivitis initially in January 1980, followed by evaluation and treatment during subsequent reserve duty service in June 1987 for a stye present on the right eye. Corresponding VA outpatient treatment records from July 1987 show a stye or chalazion present on the right eye. The presence of a chalazion was again noted March 1988. 

The Veteran underwent an April 2007 VA examination of the eyes, which diagnosed "anterior and posterior belpharitis in both eyes, history of sties in the eyelids during service in Germany." According to the VA examiner, the Veteran's mild anterior and posterior blepharitis was likely the cause of his morning redness and blurriness of vision, but this was unlikely to be related to his service.

The September 2008 opinion from Dr. D.K.F., a private ophthalmologist, provides an impression of blepharitis and bilateral pingecula, with no chronic eye disease. According to this physician, while review of old VA records revealed a history of multiple episodes of chalazion as well as kerato-conjunctivitis, there was no residual chronic eye disease as a result of these prior conditions. 

From review of these opinions, which do not yet provide favorable indication of a causal nexus to the Veteran's military service, the Board is still not satisfied that it has a definitive medical opinion on the issue of causation. The April 2007 VA examiner provided to no supportive rationale for the stated conclusion;                   the September 2008 private physician appeared to have only reviewed VA medical records, and not the rest of the claims file. Consequently, a new VA examination and opinion is requested. 
 
Turning to the claim for service connection for a dental disability, there are specific criteria which govern recovery in this type of claim, including depending  upon whether the benefit sought is for VA disability compensation, or just VA outpatient treatment (both are deemed requested in this instance). 

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment under 38 C.F.R. § 17.161. The rating agency will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in the line of duty during active service. Section 3.381 then sets forth various provisions under which an identified condition is presumed service-related. Access to outpatient dental services is available for those individuals having a dental condition to the extent prescribed and in accordance with the applicable classification and provisions set forth in 38 C.F.R. § 17.161. Based on class II(a) of eligibility, those having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma may be authorized any treatment indicated as reasonably necessary for the correction of such service-connected noncompensable condition or disability. 38 C.F.R. § 17.161(c). Meanwhile, class II of eligibility sets forth the conditions under which treatment indicated as reasonably necessary for one-time correction may be authorized otherwise for service-connected noncompensable dental disability. 38 C.F.R. § 17.161(b).

In comparison, service-connected compensation for loss of teeth or other qualifying dental disorder generally requires that there have manifested loss of substance of body of maxilla or mandible, or of the soft tissue surrounding that region. See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916 (provision of the VA Rating Schedule pertaining to compensation for loss of teeth).

The Veteran as to claimed dental disability in earlier correspondence in support of his claim did not identify a single disability as such, but rather pointed to a history in-service of dental care on various teeth including cavities, pulled teeth and bleeding gums. 

The claims file further reflects that in February 2011 the Veteran provided a copy of private dental records, accompanied by the statement that the enclosed records showed bone loss in the upper right, upper left and lower right regions of the teeth. Having reviewed the attached records, there is not readily apparent evidence of bone loss, such as which is recognized as a compensable disorder for VA disability benefits under the VA rating schedule. This notwithstanding, the claimant is deemed competent to allege signs or symptoms of a particular disability, pending confirmation by medical diagnosis. See Jandreau v. Nicholson, 492 F.3d 1372  (Fed. Cir. 2007) (indicating competency of lay testimony to describe symptoms that support a later diagnosis by a physician). As a result, a VA dental exam will be ordered. This examination will also provide the opportunity to determine if there is any supplemental indication of a dental condition for which the Veteran is eligible for outpatient treatment services. 

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

Accordingly, these claims are REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA examination with an ophthalmologist to ascertain the etiology of a claimed right eye disorder. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner should initially determine whether the Veteran presently has a right eye disorder, and confirm the applicable diagnosis (previously diagnosed as blepharitis and pingecula). The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diagnosed right eye disorder(s) is/are etiologically related to active military service, taking into consideration his documented in-service treatment record.                   In providing the requested opinion, the VA examiner should note the conclusions already expressed by an  April 2007 VA examiner (which did not contain a sufficiently thorough rationale), and a September 2008 private physician.

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2. The RO/AMC should then schedule the Veteran for a VA dental examination. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail. The VA examiner should initially determine whether the Veteran currently has any dental condition which is manifested by loss of substance of body of maxilla or mandible, or of the soft tissue surrounding that region. If this is the case, then please indicate whether it is at least as likely as not (50 percent or greater probability) that the diagnosed dental condition is etiologically related to an incident of the Veteran's service. 

Provided there is not indication of a dental disability manifested by bone or soft tissue loss (or for that matter, one such condition that is service-related), then please indicate whether the Veteran at least as likely as not has any current dental disability otherwise attributable to an incident of dental trauma during military service.             

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

3. The RO/AMC should then review the claims file.            If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

4. Thereafter, the RO/AMC should readjudicate the claims on appeal in light of all additional evidence received. If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.       §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


